 REEVES BROTHERS, INC.51Reeves Brothers,Inc.,Eagle&Phenix DivisionandTextileWorkers Union of America,AFL-CIO.Case 10-CA-9980November 8, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn June 29, 1973, Administrative Law JudgeWalter H. Maloney, Jr., issued the attached Decisionin this proceeding. Thereafter, Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed 'Order of the Administrative Law Judge andhereby orders that Respondent,, Reeves Brothers,Inc.,Eagle & Phenix Division, Columbus, Georgia,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge. It is the Boards established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of -the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544, enfd. 188 F.2d 362 (CA. 3). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONFINDINGS OF FACTThe Events in QuestionWALTER H.MALONEY,JR.,Administrative Law Judge:This case came on for hearing before me on May22, 1973,upon a complaint,'issued by the Director ofthe Board'sRegion 10, alleging that Respondent ReevesBrothers, Inc., Eagle&'Phenix Division,2violated Section1The principal entries of formal papers herein are as follows: Chargefiled by Textile Workers of America, AFL-CIO,(herein called Union), onFebruary 8, 1973; complaint issued March 27,1973; Respondent's answerfiledApril 2, 1973; hearing held May 22, 1973; and briefs of GeneralCounsel and Respondent filed June 25, 1973.--2Respondent, admits, and I find, that it is a New York -corporation,maintaining a place of business at Columbus, Georgia, whereit is engagedin the manufacture, distribution, and sale of corduroycloth.During the8(a)(3) of the National Labor Relations Act by discrimina-torilydischargingEugeneKelly.The complaint alsoalleged that the Respondent committed various independ-ent violations of Section 8(a)(1) of the Act. RespondentassertsthatKelly was discharged for an accumulation ofcompany .rule infractions, culminating in his sleeping onthe job, and denies the commission of any violations ofSection 8(a)(1) of the, Act. Upon these contentions, theissuesherein were joined.3Respondent operates a large corduroy cloth manufactur-ingplant at Columbus, Georgia. Its employees arepresentlyunorganized.Late in August 1972, the Unioncommenced an organizing campaign at this plant, testingto see what employee response might arise from itsovertures. It contacted prospective members by leaflettingthem at or near the plant gates as they changed shifts. Italso helda seriesof meetings at a downtown hall to explainthe purposes of the drive. At no time did it distributeauthorization cards. One of the employees contacted wasthediscriminateeherein,Eugene Kelly. He attendedseveral organizing meetings, chatted openly with organiz-ers at the plant gate during shift changes, took unionleaflets into the plant to give to fellow employees, and, ashereinafter discussed, posted a union leaflet on the door ofthe entranceway which leads into his section of the plant.One of the independent 8(a)(1) allegations at issue is ,thatRespondent reacted to the organizing campaign byimposing a rule, announced orally by various supervisorsto various employees, restricting them to their specific dutystations, forbidding them to leave without special permis-sionof their supervisors, and threatening them withdischarge if they disobeyed. In addition SupervisorMatthew Washington allegedly threatened employee Ed-ward Austin and others that anyone would be dischargedfor talking union in the plant or having 'union leaflets intheir possession. Washington denies doing so. As hereinaft-er noted, I credit Austin's account which substantiates thecomplaint.Kelly was an employee with a mediocre employmentrecord. At various times, he had performed the duties of a'stitchoperator, rollman, floor man, steam doffer, andmercerizer doffer. He started to work for the 'RespondentinMay of 1970 as a second-shift stitching operator. Heworked 6 months, left, and then returned for another 4- or5-month tour of duty. He then left to enter the Army, andreturned in June of 1972 at the conclusion of his militaryservice. At the time of his discharge on September 29, 1972,he was employed on the third shift (11 p.m. to 7 a.m.) as amercerizer doffer, working under the immediate supervi-sion of Jerry Upsbaw. Kelly worked with Upshaw's nine-member crew in the bleaching department, in an areafamiliarly called the "hole." While the stitching departmentdoes not fall under the bleaching department, on the thirdshiftUpshaw was also in authority there as he was locatedpreceding calendar year, Respondent sold and shipped from its Georgialocation finished products valued at in excess of $50,000. Accordingly, it isan employer engaged in interstate commerce within the meaning of Sec.2(2), (6), and (7) of the Act.' I also find that Textile Workers InternationalUnion,AFL-CIO,is a labor organization within the meaning of Sec. 2(5) ofthe Act.3The transcript herein is corrected [in one particular; emitted frompublication.]207 NLRB No. 1 52DECISIONSOF NATIONALLABOR RELATIONS BOARDnearby and as no other supervisors were regularly present.Accordingly, he would assign Kelly to finish any stitchingthat needed to be done when the second shift left, and thenwould place him on different jobs in the bleachery. Thereis considerable credited testimony that Kelly and otherswho worked in the "hole" on the third shift had varyingamounts of "down" time when they were unoccupiedbecause their particular assigned function was caught up.In such situations, they passed the time by helping othersin the bleachery whose jobs were not caught up, or bysmoking, going to the snack bar or to other departments,or, on occasion, by simply chatting or sleeping.In order to maintain discipline, Respondent uses asystem of written warnings which are given to employeesforminor infractions or deficiencies which are not of anature serious enough to warrant immediate discharge.With respect to minor infractions, it is apparently discre-tionary with a supervisor whether he gives an employee anoral or a written warning. No record of oral warnings iskept.However, if a supervisor elects to give a writtenwarning, he requests the secretary assigned to the depart-ment to prepare a slip which is presented to the employeein question for signature. The employee's signature denotesthat he has been made aware of the written warning beforeit is placed in his personnel file. If any employee receivesthreewrittenwarnings in a 6-month period, he isterminated.On September 18, 1972, Upshaw wrote up a writtenwarning on Kelly for missing work on several occasionswithout calling in. He presented the slip to Kelly, but Kellydeclined to sign it. Kelly does not deny "laying out"without calling, as recited in the warning slip, but does notrecallbeing presentedwith a warning slip for thisinfraction.On the night before his discharge, just beforethe 7 a.m. change of shift, Kelly took a union leaflet whichhe had obtained from one of the organizers and taped it tothe outer side of a plant door leading from the outside ofthe plant to the entranceway to the bleaching department.Several other third-shift employees were standing at ornear the doorway at the time. Unknown to Kelly, FirstShift Foreman Bailey Browder was approaching the areaas Kelly was posting the notice. Employee Edward AustincalledKelly's attention to the fact that Browder wasapproaching.Austin observed Browder stop, read thenotice, take it down, and carry it away with him. Browderdenies seeing Kelly post the notice and denies tearing itdown, stating that he only saw a union notice on the floor,which he ignored as his hands were full. He recalls seeingKelly and others in the vicinity. I credit the consistent andcorroborated testimony of Kelly and Austin to the effectthatBrowder saw Kelly post the notice and that hethereafter removed it from the door.Before reporting to work the following evening, Kellychatted for about 5 minutes with union organizers whowere leafletting at the plant gate. Many others passed themby during this change of shift. Sometime after Kellyreported for work, the supervisor in the cutting departmentreported to Kelly's foreman, Jerry Upshaw, that Kelly wasin that department visiting with a stitcher named DianeDavis. Kelly had previously been given oral warnings byUpshaw about visiting in the cutting department with MissDavis, but had never received written warning for suchconduct. About 3 a.m., Upshaw found Kelly in the snackbar with another employee, told both of them that theywere not supposed to be in there, and took them back tothe office. He determined to give Kelly a written warningfor being in the cutting department with Miss Davis. Thiswritten warning was typed sometime after 6:30 a.m., whenthe department secretary came to work. Sometime thereaft-er it was presented to Kelly for his signature, but Kellydeclined to sign it.Kelly returned to the "hole" where he was assigned towork. About 4:30 a.m. he was sitting on a box near the JBox4 with about five other employees who worked in thearea.They were taking a break as their jobs were caughtup. Both Kelly and fellow employee Otis Baker were sittingwith their heads in their hands and were asleep. Upshawapproached Kelly and woke him up. He left the immediatevicinity and returned a few minutes later. Kelly's fellowemployee, Clarence France, bumped Kelly in order toreawaken him. Upshaw then told Kelly to come into theoffice with him. He typed up a warning slip relating toKelly's sleeping on the job and presented it to him for hissignature. Kelly declined to sign it. Upshaw told Kelly toput on his clothes, go home, and return to the plant at 7a.m. to see William Cawley, the overseer and Upshaw'ssuperior.Kelly asked Upshaw why he did not send OtisBaker home, since Baker was also sleeping. Upshaw saidthat he did not do so because Baker did not have twowrittenwarning slips while Kelly did. There is creditedtestimony that Baker continued sleeping that evening, andthat he frequently, if not regularly, is found sleeping on thejob during the early morning hours. On such occasions,Upshaw usually wakes him up, but, as yet, Baker has neverreceived a written disciplinary slip for sleeping.As instructed, Kelly returned to the plant at 7 a.m. andwent to Cawley's office. Upshaw presented Kelly with thesecond warning slip relating to absence from his depart-ment, and asked Kelly to sign it. Kelly declined to do so.Cawley also asked Kelly to sign the second warning slipand Kelly still declined, so they called in two supervisors towitness the fact that the slip had been exhibited to Kelly.Kelly waited until about 9:30 a.m., at which time Cawleytold him that John Sauls, the plant manager, said that itwould be best to let Kelly go, whereupon Kelly left theplant.Discussionand AnalysisThe General Counsel alleges that the Respondentviolated Section 8(a)(1) of the Act by announcing a rulerestricting the movement of employees within the plant totheir respective departments for the purpose of interferingwith their union activities and right of self-organization.He further alleges that they implemented the rule bythreatening employees with discharge, and unlawfullyinvoked it against Kelly. In support of this allegation, threeemployees, including the discriminatee, testified that,before the Union began its organizing drive late in August1972,employeeswere free to leave their respective4The J Box is a machine which bleaches cloth. REEVES BROTHERS,INC.53departments and go to the cafeteria, the snack bar, or otherdepartments whenever their jobs were caught up, withoutspecific permission of their foreman. Both these witnessesand two of the Respondent's three witnesses agree that theCompany never had a written rule requiring employees toobtain specific permission to leave their department, andno such written rule was produced in evidence. According-ly, I find that the Company did not, and does not, have awrittenrule restricting employees to their departmentsunlessthey have specific permission to leave. The nextquestion arises as to whether the Respondent, prior to theadvent of the union organizing drive, had any orallyannounced rule or practice in this regard, and if so, whatwas the extent of the rule or practice and what was thepenalty for violating.Respondent's Counsel stated, by way of argument, that arule has always been in existence that employees were notsupposed to leave their departments, and that theycertainly were not supposed to visit girlfriends working inother departments. He further stated that employees wereand are permitted to take breaks but normally wererestricted to remaining in their department. He also statedthat they were permitted to smoke, to get a drink of water,or to go to a break area for such purposes, but that theywere not permitted to wander at will throughout the mill.Foreman Upshaw's understanding of the restriction wasthat smoking was limited to certain areas because of safetyconsiderations, that an employee was not supposed to go toanother department without permission, and that thenormal practice with respect to asking and receivingpermission to go to the cafeteria or elsewhere is that anindividualmight simply leave word with a nearbyemployee that he was at lunch, or in the bathroom, if theforeman was not present, rather than personally checkingwith the foreman in advance of each absence. SupervisorMatthewWashington stated that there has been acompany policy that an individual was and is supposed tostay in his particular area and refrain from wandering intoother departments. He said nothing about use of the toiletsor going to the snack bar without specific permission. Bothdenied that any change had taken place in the rule, or theenforcement thereof, after the commencement of the unionorganizingdrive. Foreman Bailey Browder said that he hadneverseenanywritten rules but that he had given hissubordinates a general instruction that they were supposedto stay in their own area and refrain from wanderingthroughout the plant when they are needed by theirforeman.In light of these varying descriptions and understandingsof a plant rule, it is impossible to find that any hard andfast regulation existed prior to the advent of the union'sorganizingcampaign which forbade an employee fromleaving department without specific authorization. Indeed,it is clear that the converse was true. Accordingly, I findthat, prior to this event, employees were, as some of themtestified, free to leave their departments without specific5Neither Parrish, Cawley,or Sauls testified at the hearing.Respondenturges that I draw a similar adverse conclusion from the failure of theGeneral Counsel to call witnesses to corroborate Austin's testimony relativeto ForemanWashington's misconduct- The situations are inapposite for tworeasons. First of all, Supervisors Parrish,Cawley,and Sauls are under thecontrol of the Respondent and available to it for testimony.Indeed,at leastauthorization of a foreman provided their work was caughtup. Even if the restriction asserted by the Respondent hadbeen precisely formulated prior to the organizing drive, thewarnings given thereafter to various employees added anelement not previously attached to leaving one's depart-ment without specific permission,namely that absencefrom one's department without authorization of theforeman in each instance would now be treated as aninfraction warranting termination. After the advent of theorganizing drive, Jerry Upshaw warned Kelly and ClarenceFrance that William Cawley, the overseer, had directedthatallemployeesmust remain in their department.Shortly after the commencement of the organizing drive,Plant Superintendent Billy Parrish found Edward Austin, ableaching department employee, in the dye departmentand directed him to return to his department. Austin hadbeen getting a drink of water, which was conduct stillpermissible under at least Upshaw's version of the rule. Hewas later called into the office of Overseer William Cawleywho, in the company of Bailey Browder, told Austin thathe would be fired if he were again caught in anotherdepartmentMatthew Washington warned Austin, citingthe authority of Plant Manager Sauls, that Austin would befired if he talked union or was caught with a union leafletin his possession. Such a threat by Washington clearlyviolatedSection 8(a)(1).5An employer certainly has the right to make and enforcerules of plant discipline, including rules which restrictemployees to their duty stations. It is not incumbent uponthe Board to evaluate thereasonableness of such rules.However, when an employerpursues apolicy or practice oflaxity or indifference in this respect and suddenly begins totighten up when an organizing drive appears on thehorizon, the inference is clear that the new rule, policy, orpractice is not being invoked for business reasons but inorder to discourage intraplant union activities on the partof affected employees. In this case, "the peregrinations ofemployees whose tasks were temporarily completed hadbeen a matter of little concern to this Respondent.However, immediately after the organizing drive com-menced, various warnings were given to employees aboutleavingtheirdepartment.In one instance,another warningof a clearly coercive nature, having the effect of chillingintraplantunion activity,was likewise given to anemployee. Hence it is my conclusion that, in the contextfound herein,thesewarnings constituted an unlawfulinterferencewithSection 7 rights, and the generalannouncement of a rule or policy against leaving, one'sdepartment under any circumstances without specificauthorization, under penalty of discharge, did under thefacts and circumstances of this case, constitute interferencewith Section 7 rights in violation of Section 8(a)(l) of theAct.Itismy further conclusion that the Respondent'sreaction to the organizing drive extended to the dischargeof Eugene Kelly. As noted from the findings above, Kellyone of them was in the hearing room There is no reason to conclude thatBoxton or Bird were or are under the control of the General Counsel andavailable to hum for giving testimony.Secondly the rule of drawing,adverseinferences from a failure to testify extends to a failure to respond to anaccusation,not to a failure to give corroborating testimony. 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in union activities and was known to be a unionadherent, having been seen by Bailey Browder in the, act ofposting a union notice on a plant door. Following thecompany instructions announced by another supervisor toother employees (Washington to Austin and others) thepossession by an employee of union literature in the plantwas an infraction warranting discharge, and such policywas effectuated here.Within 24 hours after posting theleaflet, Kelly was gone. He was an employee whose workrecord,as indicated previously,was undistinguished.However, after having worked for the Company for 1 yearin the aggregate, that he should have received three writtenwarnings in 10 days, two of them on a single night afterhaving posted a union notice, is more than merelysuspicious. It is a clear indication of an attempt to make acase against him for discharge upon reasons that werequite apart from those asserted. Foreman Upshaw testifiedthat the fact that Kelly had been found sleeping was whatactually forced his hand and required that he dischargehim. According to Upshaw, he could have let slide thematter relating to Kelly's visitation to the corduroy cuttingdepartment,6 but he could not overlook the matter ofKelly's sleeping at or near his machine. However, OtisBaker was sleeping at the same time and place. Not onlywas Baker not discharged; he was not even given a writtenwarning slip, and, from credited testimony in the record,Baker continues each evening to slumber on with impunity.This represents clearly disparate treatment of union activistKellyvis-a-visanother employee who can best be describedas a complete nonactivist. 'Moreover, Upshaw's efforts to have Kelly sign a secondwarning slip (relating to absence from his department)afterKelly had in fact been discharged for a subsequentoffense (sleeping), makes a mockery of the warning slipsystem and indicate a studied effort on Upshaw's part toconceal the true motivation of the discharge by a rotecompliance with the Company's three-warning-slip policy.Presumably a written warning for a minor offense is givento an employee for the purpose of putting him on noticethat his conduct is deficient, and also to afford him anopportunity to rectify his conduct and improve hisefficiency.Giving an employee two warning slips in oneevening, one of which is tendered after a discharge hadbeen decided upon, serves no conceivable purpose exceptto permit Upshaw to cover his tracks by making out apaper case after the fact, in order to support the earlieraction. In short, the timing, the knowledge by theCompany of Kelly's union activities, its animus, Respon-dent's disparate treatment of Kelly in comparison withother employees similarly situated, and its contrivedarrangement of Kelly's personnel record to show threewritten warnings all support a conclusion that Kelly wasnot discharged for the reasons asserted by the Respondent,but that he was terminated to rid the Company of an activeunion adherent. I so conclude:Upon the foregoing findings of fact, and upon the entirerecord considered as a whole, I make the following:6 In so testifying, Upshaw cast further doubt upon the necessity forissuing a written warning slip and lent support to the conclusion that the slipwas issued for the purpose of making out a case against Kelly for totallyCONCLUSIONS OF LAW1.Respondent is an employerengaged in commerceand in operations affectingcommerce within the meaningof Section 2(2), (6), and (7) of the Act.2.The Unionisa labor organizationwithin themeaning of Section 2(5) of the Act.3.By discharging Eugene Kelly,as found above,Respondent violated Section 8(a)(3) of the Act.4.By the acts set forth in Conclusion of Law 3, bythreatening employees with dischargefor engaging inunion activities, and byannouncing and enforcing a rule orpolicy of restricting employees to theimmediate area oftheir work stations for the purposeof interfering with thefree exercise of their Section 7 rights, the Respondentherein violated Section 8(a)(1) of the Act.Such unfair laborpractices affect interstatecommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engagedin certain unfairlabor practices, I will recommend that it be ordered tocease and desist therefrom and to take certain affirmativeactions designed to effectuate the purposes and policies ofthe Act. The recommended Order herein will provide thatthe Respondent shall offer Eugene Kelly reinstatement tohis -fob, and make him whole forloss of earnings inaccordance with theWoolworthformulaj with interest at 6percent per annum. I will also recommend that theRespondent be ordered to cease and desistfrom engagingin repetition of the conduct found to be illegal, and that itpost the attached notice advising its employees of thisorder and of their rights.Upon the foregoing findings of fact, conclusions of law,and upon the entire record herein considered as a whole,and pursuant to Section 10(c) of the Act, I make thefollowing recommended:ORDERRespondentReeves Brothers, Inc:, Eagle & PhenixDivision, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discharging - or otherwise discriminatingagainstemployees in regard to hire or tenure of employment, orany term or condition of employment,because of theirunion or protectedactivities;(b) Threatening employees with dischargefor engagingin union activities, or invoking"or enforcing a rule orpractice aimed at restricting employees to their dutystations for the purpose ofinterferingwith rights guaran-teed to them by Section 7 of the Act.2.Take the following affirmativeactionwhich willeffectuate the purposes and policies of the Act:(a)Offer to Eugene Kelly immediateand full reinstate-ment to his former, position without prejudice to hisseniority or to other rights he previously enjoyed, andmake him whole for any loss of pay suffered by him byunrelatedreasons.7F. W Woolworth Company,90 NLRB 289. REEVES BROTHERS, INC.55reasonof the discrimination found, in themannerdescribed above in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agent, for examination and copying, all payrolland other records necessary to analyze the amount ofbackpay due under the terms of this recommended Order.(c) Post at Respondent's place of business at Columbus,Georgia, copies of the attached notice marked "Appen-dix."Copies of said notice, on forms provided by theRegional Director for Region 10, after being duly signedby Respondent's representative, shall be posted immediate-lyby it upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter, in conspic-uous places, including all places where notices to employ-ees are customarily placed. Reasonable steps shall be takenby the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 10, inwriting,within 20 days from the date of receipt of thisOrder, what steps the Respondent has taken to complyherewith.which we were found to have violated certain sections ofthe National Labor Relations Act.WE WILL NOT threaten employees for engaging inunion activities.WE WILL NOT invoke or enforce a rule or practicewhich restricts employees to their department for thepurpose of interfering with their rights under Section 7of the National Labor Relations Act.WE WILL offer to Eugene Kelly full and immediatereinstatement to his former position without prejudiceto his seniority or to other rights previously enjoyed,and we will make him whole for any loss of paysuffered by him by reason of his termination.All of our employees are free to join or assist TextileWorkers Union of America, AFL-CIO, or any other labororganization.REEVES BROTHERS, INC.,EAGLE & PHENIx DIVISION(Employer)DatedByAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe are posting this notice in accordance with therecommended Order of an Administrative Law Judge. Therecommended Order was issued after a hearing in a case in(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered byanyothermaterial.Any questionsconcern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Peachtree Building Rm. 701- 730 Peachtree Street N.E., Atlanta, Georgia- 30308,Telephone 404-526-5760.